Citation Nr: 1522863	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for bilateral ankle disability.

4.  Entitlement to service connection for pain and numbness of the bilateral arms and hands.

5.  Entitlement to an initial disability rating in excess of 20 percent for traumatic arthritis of the thoracic spine with chronic lumbar strain.

6.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the cervical spine.

7.  Entitlement to an increased initial evaluation for major depressive disorder, currently with a disability rating of 70 percent.  

8.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia: an October 2008 decision denying the Veteran's claims for service connection for vision loss, bilateral ankle disability, pain and numbness of the arms and hands, and bilateral knee disability and granting his claim for service connection for traumatic arthritis of the thoracic spine with chronic lumbar strain (back disability), assigning a 20 percent disability rating effective July 11, 2008; an August 2009 decision granting the Veteran's claim for service connection for bilateral hearing loss, assigning a noncompensable disability rating effective July 11, 2008; and a November 2009 decision granting the Veteran's claims for service connection for degenerative disc disease (DDD) of the cervical spine and major depressive disorder, assigning 20 percent and 30 percent disability ratings respectively, both effective July 11, 2008.  Jurisdiction was subsequently transferred to the RO in Cleveland, Ohio.

In a November 2011 rating decision, the Huntington RO granted service connection for left and right carpal tunnel syndrome (claimed as pain and numbness of the arms and hands), assigning each a 10 percent disability rating effective July 11, 2008.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The disposition of that issue is dealt with below.  The Veteran disagreed with the effective date assigned, and in a December 2011 rating decision, the Huntington RO found clear and unmistakable error in the date assigned, and modified the effective date of the award of service connection to December 17, 2006.  The Veteran then submitted a timely Notice of Disagreement with the evaluation assigned.  In a March 2013 rating decision, the Huntington RO increased the evaluations for carpal tunnel syndrome, right, to 30 percent and carpal tunnel syndrome, left, to 20 percent, both effective December 17, 2006.  However, as the increases did not constitute a full grant of the benefits sought, the Veteran's claim for increased disability ratings remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  The Huntington RO issued a Statement of the Case in January 2015 and as of this date, the Veteran has not submitted a substantive appeal on the issues of entitlement to an increased initial evaluation for left and right carpal tunnel syndrome.  Therefore, those matters are not in appellate status at this time.  

Also in the March 2013 rating decision, the RO increased the evaluation for service-connected major depressive disorder (MDD) to 70 percent, effective July 11, 2008.   However, as the increases did not constitute a full grant of the benefits sought, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).   

In May 2013, the Veteran's representative at the time filed an informal claim for individual unemployability.  While the submission of a claim without initial review by the Agency of Original Jurisdiction (AOJ) would typically result in the Board lacking jurisdiction and require referral to the AOJ for adjudication in the first instance, issues regarding increased disability ratings were pending on appeal to the Board at that time.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability or disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Such is the case here, and the issue of entitlement to a TDIU has been added to the list above.

The Veteran was previously represented by a private attorney, but during the pendency of the appeals, the attorney's accreditation to represent claimants before the Department of Veterans Affairs was cancelled, effective August 8, 2014.  See 38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.633 (2014).  The Veteran was notified of this in an April 2015 letter and was offered the chance to appoint a new representative.  As the Veteran did not respond within 30 days, as indicated in the letter, it is assumed that he wished to represent himself.  The Veteran had previously requested a hearing before a Decision Review Officer (DRO) and the Board in connection with his appeals.  In August 2014, after the cancellation of his accreditation, the Veteran's attorney telephoned the RO to cancel the DRO hearing scheduled for the next day and indicated that the Veteran would be withdrawing all issues on appeal.  In a subsequent August 2014 letter, the Veteran's attorney confirmed in writing that the Veteran requested to withdraw all appeals.  However, as the attorney's accreditation was cancelled prior to taking these actions, he did not have the authority to represent the Veteran, and his attempts to withdraw the appeals and the request for a DRO hearing on behalf of the Veteran failed.  Although it does not appear that the DRO hearing was rescheduled, the Veteran was subsequently scheduled for a video hearing before a member of the Board, thus remedying any harm potentially caused by the failure to reschedule the DRO hearing.  The Veteran was provided notice regarding the March 2015 Board hearing in a January 2015 letter sent to his current address of record, but failed to report.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The issues of entitlement to service connection for bilateral eye disability, bilateral knee disability, and a right ankle disability and entitlement to increased initial evaluations for service-connected back disability, DDD of the cervical spine, bilateral hearing loss, and MDD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for left and right carpal tunnel syndrome was granted in a November 2011 rating decision by the Huntington RO, and there is no longer a case or controversy as to the issue of entitlement to service connection for pain and numbness of the bilateral arms and hands.

2.  The evidence does not demonstrate that the Veteran has a current left ankle disability.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of entitlement to service connection for pain and numbness of the bilateral arms and hands because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Pain and Numbness of Bilateral Arms and Hands

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The Veteran filed a timely NOD and Substantive Appeal with regard to an October 2008 rating decision which, in pertinent part, denied service connection for pain and numbness of the bilateral arms and hands.  In a subsequent November 2011 rating decision, the Huntington RO granted service connection for left and right carpal tunnel syndrome (claimed as pain and numbness of the arms and hands), assigning each a 10 percent disability rating effective July 11, 2008.  Therefore, the Board lacks jurisdiction over the issue of entitlement to service connection for pain and numbness of the bilateral arms and hands because it has been granted and rendered moot on appeal.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, it will be dismissed without prejudice.

II.  Service Connection for a Left Ankle Disability

A.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter, sent in August 2008, advised the Veteran what the evidence must show for service connection, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain and further informed him of how disability ratings and effective dates would be determined.  The Board thus finds that VA's duty to notify has been satisfied through this letter.

VA has also met its duty to assist the Veteran.  The Veteran's service treatment records have been associated with the file, along with lay statements from the Veteran, his previous attorney, and a fellow serviceman who served with the Veteran.  In a November 2008 statement, the Veteran indicated that he had not sought any treatment since service for his ankles, because of a lack of health insurance.  The Board does acknowledge that the Veteran has indicated that he underwent chiropractic care for his back disability and mental health treatment for his major depressive disorder, and these records are sought in the remand below.  The legal standard for relevance requires VA to examine the information it has, and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  However, the Board notes that the mental health records are unlikely to relate to the Veteran's ankles, and the Veteran's statement that he had not sought treatment for his ankles was made in November 2008, while his statement that he had recently seen a chiropractor was made to a VA examiner in August 2008.  Thus, the Board finds that delaying adjudication of the present issue is unnecessary, as there does not exist a reasonable possibility that the records being sought could help the Veteran substantiate his claim for service connection for a left ankle disability.  

The Veteran has also been provided with VA examination with regard to the issue adjudicated herein.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examiner reviewed the claims file, personally examined the Veteran, and clearly recorded the Veteran's reports and his impressions regarding the presence of a left ankle disability, the Board finds the examination to be adequate for adjudicatory purposes.     

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

C. Background and Analysis

In his July 2008 claim for service connection, the Veteran stated that he sprained his ankle at the end of combat training but did not seek treatment at that time, and that he then sprained his ankle again and sprained the other one twice, receiving treatment for his ankles while stationed at New River Air Station in Jacksonville, North Carolina.  He reported that his ankle conditions have continued to worsen since service, but that he was unable to seek treatment since discharge because he did not have health insurance.  The same statement, exactly, is included under both the sections of the claim for service connection for right ankle condition and left ankle condition.

The Veteran was provided with a VA examination in August 2011 to address the nature and etiology of any ankle disability.  The Veteran reported ankle pain with an onset of April 2002.  He stated that he was on a run when he tripped over something and sprained his ankle, after which he went to have it looked at and it was treated conservatively.  He stated that he had some physical therapy, and thereafter, there were times after running when he would have tenderness, soreness and edema of the ankle.  Since that time, every time he runs or engages in prolonged walking or standing, he will have tenderness and swelling of his right ankle.  The examiner noted that the Veteran did not mention recurrent ankle sprains occurring.  For the right ankle, the Veteran reported the following symptoms: instability, pain, stiffness, weakness, decreased speed of joint motion, warmth, swelling, tenderness, and moderately severe weekly flare-ups which last for hours, which are aggravated by prolonged standing or walking or steps and which are alleviated by rest.  For the left ankle, the Veteran denied deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of locking, dislocation, or subluxation, effusions, symptoms of inflammation, affected motion of the joint, flare-ups and all other symptoms.  On physical examination of the left ankle, there was no ankle instability, tendon abnormality, or angulation.  The VA examiner provided a diagnosis of ankle pain, with associated problem of bursitis right ankle.  No diagnosis was provided specifically for the left ankle.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left ankle disability, as the weight of the evidence does not support a finding of a current left ankle disability during the relevant appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed. 

The Board recognizes that the Veteran is competent to provide lay evidence with regard to his personally-experienced left ankle symptoms.  Although the Veteran stated in his claim for benefits that his ankle conditions have worsened since service, he has not described any specific symptomatology with regard to the left ankle, and denied the presence of any left ankle symptoms at the time of the August 2011 VA examination.  Such vague assertion of a worsening condition are found to carry little probative weight as to the question of whether the Veteran has had a left ankle disability at any point during the appeal period.  The Board finds highly persuasive the August 2011 VA examination report documenting the Veteran's denial of left ankle symptomatology, the VA examiner's findings on physical examination that there was no instability, tendon abnormality, or angulation of the left ankle, and diagnosis for the right ankle, but not for the left ankle.  Notably, the Veteran has not provided or identified any contradictory evidence which would tend to demonstrate the presence of a current left ankle disability.  The Board therefore finds that a preponderance of the evidence weighs against a finding of a current left ankle disability.

As a preponderance of the evidence is against a finding of the existence, at any point during the appeal period, of the disability for which service connection is being sought, the Board need not discuss whether the weight of the evidence supports the incurrence or aggravation of a disease or injury in active service.

For the foregoing reasons, the Board finds that the claim for service connection for a left ankle disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

The appeal as to the issue of entitlement to service connection for pain and numbness of the bilateral arms and hands is moot, and the issue is dismissed for lack of jurisdiction.

Service connection for a left ankle disability is denied.


REMAND

Reasons for remand:  To obtain outstanding private treatment records; to provide VA examination and supplemental VA medical opinions; and to conduct initial development of a claim for TDIU.

I.   Service Connection for Bilateral Eye Disability

The Veteran has not yet been provided with VA examination regarding his claim for service connection for a bilateral eye disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In his July 2008 claim, the Veteran asserted that his decreased vision and light sensitivity were caused by an incident during service where a car fell on top of him and the pressure from being unable to breathe ruptured the blood vessels in both eyes.  The Veteran is competent to report his subjectively-experienced vision difficulties and sensitivity to light.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons are competent to describe their symptoms).  Service treatment records associated with the claims file include a March 2005 record documenting physical findings of subconjunctival edema and subconjunctival hemorrhages of both eyes following his documented crush injury.  Additionally, an August 2001 optometry clinic note documents the Veteran's report of headaches and photosensitivity, and an assessment was made of compound hypermetropic astigmatism in each eye and myopia, and corrective lenses were prescribed.  The Veteran's May 2005 separation report of medical history also documents his notation of vision loss within the last few years.  This evidence is found to meet the low threshold requiring VA to provide the Veteran with VA examination.  Thus, on remand, VA examination should be provided with regard to the nature and etiology of any current vision and/or eye disability.

II.  Service Connection for Bilateral Knee Disability

The Veteran was provided with VA examination with regard to his knees in August 2011.  The examiner recorded the Veteran's reported history of having fallen during an obstacle course in boot camp and having pain in his knees since that time, with standing and prolonged walking causing stiffness and sharp pains in both knees.  The examiner noted that the Veteran's service treatment records include a June 2000 note of left knee pain with a diagnoses of hamstring strain and PFS, a February 2000 clinical evaluation marking "normal" for lower extremities, and a report of medical assessment form dated "5/9/09" where the Veteran wrote that he had a sprained ankle.  On physical examination, McMurray's test, indicating meniscus abnormality, was positive bilaterally.  The examiner diagnosed bilateral knee pain secondary to probable meniscal pathology, and opined that it was not caused by or a result of active duty injury because the Veteran was seen once for knee pain while on active duty, current X-rays are normal, physical examination is normal, and "no significant findings were discovered on the ankle exam today."  He continued that since no significant findings that would cause a chronic problem were noted when injured while on active duty and no grossly abnormal findings were discovered on physical exam at the VA examination, the knee complaints are not due to his active duty injury.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that, although the examiner's conclusion states that physical examination of the knees was normal, notations in the physical examination portion of the report note positive meniscal pathology, contradicting the latter statement.  Additionally, although the Veteran's service treatment records document only the one instance of treatment in June 2000, in a May 2005 separation report of medical history, the Veteran indicated that he had previously had or then had knee trouble and swollen or painful joints, noting in the explanation area that he had pain in his knees and back if standing for long periods of time.  Additionally, in a May 2005 report of medical assessment, the Veteran noted that he suffered from knee problems while on active duty for which he did not seek medical care, seeming to indicate that his knee troubles did not completely resolve following the June 2000 injury.  As the examiner did not mention this evidence in his report, it is unclear whether he considered it when forming his opinion, and the opinion provided is therefore found to be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).   Remand is therefore necessary to provide the Veteran with a supplemental medical opinion which considers all the relevant evidence of record. 

III.  Service Connection for Right Ankle Disability

The Veteran was provided with a VA joints examination in August 2011.  The examination report notes the Veteran's report that he was on a run in April 2002 when he tripped and sprained his ankle, and was treated conservatively and with physical therapy when he sought care.  The Veteran stated that since then, every time he runs, or engages in prolonged walking or standing, he will have tenderness and swelling of the right ankle.  The examiner noted that the Veteran did not mention recurrent ankle sprains occurring.  Following physical examination, the VA examiner diagnosed the Veteran with ankle pain associated with bursitis of the right ankle, and opined that it was not caused by or a result of his active duty injury because the Veteran was seen once for a grade 1-2 ankle sprain which should not cause any chronic pain or problems.  A review of the service treatment records shows that the notation from the Veteran's April 2002 treatment for right ankle sprain notes that this injury was the second sprain in a one-year time period and that the Veteran reported, in a May 2005 report of medical assessment, that he suffered from sprained ankle while on active duty for which he did not seek medical care.  A fellow serviceman submitted a statement on behalf of the Veteran, in September 2008, noting that he remembered the Veteran spraining his ankle on several occasions at Camp Geiger.  Inasmuch as the VA examiner's opinion was based on the fact that the Veteran only suffered the one ankle injury during service, it is based on an inaccurate factual premise, and therefore lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  On remand, a supplemental VA medical opinion should be provided.  

IV.  Increased Initial Evaluation for Back Disability

The Veteran asserts that he is entitled to an initial evaluation in excess of 20 percent for service-connected traumatic arthritis of the thoracic spine with chronic lumbar strain.

The Veteran was provided with a VA examination of his spine in August 2008 with regard to his claim for entitlement to service connection for this disability.  The Veteran reported that he continued to have chronic problems with his back and had seen a chiropractor recently.  Records of treatment by a chiropractor are not in the claims file.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records is relevant to the claim, the Veteran should be asked to provide sufficient information for VA to request records from this chiropractor and to identify any other relevant  outstanding records of private treatment regarding his pending appeals.  The Veteran should be asked to provide any necessary authorization for retrieval of those records and the records should be obtained.  38 C.F.R. § 3.159(c)(1) (2014).  

The August 2008 examination report documented the Veteran's report of moderate weekly flare-ups of back symptoms, with a duration of hours, brought on by prolonged standing, prolonged sitting, laying on his side, and lifting.  The Veteran said that when he experiences these flares, he must stop whatever he was doing.  In evaluating disability of the joints, the adjudicator must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Court has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Although the examiner documented the Veteran's statements with regard to flare-ups, he did not provide an opinion as to the approximate additional loss of range of motion during these flare-ups.  On remand, such an opinion should be provided.

During the VA examination, the Veteran also reported that he experienced weakness in his right leg, which he related to his lower back problem.  On physical examination, strength testing was somewhat limited for the right lower extremity, with the Veteran demonstrating active movement against some resistance for right knee extension, ankle dorsiflexion, and toe extension.  On sensory examination, the Veteran was also found to have abnormal sensation of the plantar surface of the lateral aspect of the right foot, with decreased sensation to light touch and positions sense.  Under the General Rating Formula for Diseases and Injuries of the Spine, Note 1 provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  The VA examiner did not specifically comment on whether the Veteran's right lower extremity symptoms were evidence of a neurologic abnormality associated with the service-connected thoracic and lumbar conditions.  In a November 2008 statement, the Veteran also reported periodic bilateral lower extremity sciatica.  Given this evidence, on remand, an additional VA examination should be ordered to assess the current severity of the Veteran's service-connected traumatic arthritis of the thoracic spine with chronic lumbar strain, to include an assessment of the presence and severity of any associated neurological disorders.

V.  Increased Initial Evaluation for DDD of the Cervical Spine

The Veteran asserts that he is entitled to an initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.

The Veteran was provided with VA examination of his cervical spine in October 2009.  The examination report includes the Veteran's description of flare-ups, but does not include an opinion as to additional limitation of range of motion during said flare-ups.  As noted above, the Court has clarified that such an opinion is needed to allow for fully-informed adjudication and evaluation, and on remand, the examiner should be asked to comment.  Additionally, although the October 2009 VA examiner conducted range of motion testing and stated that there was objective evidence of pain on active range of motion, he did not specify at what degree objective evidence of pain was demonstrated.  On remand, in order to meet VA's duty to assist by providing adequate contemporaneous examination, an additional VA examination should be ordered to assess the current severity of the Veteran's DDD of the cervical spine.

VI.  Increased Initial Evaluation for Major Depressive Disorder

The Veteran was provided with a VA mental health examination in September 2009.  At that time, the Veteran reported that he was seeing a physician in Parkersburg, West Virginia, and that this included outpatient mental health treatment for depression, every couple of months.  Records of mental health treatment during the appeal period are not in the Veteran's VA claims file.  As VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran, and a complete set of treatment records is relevant to the claim, the Veteran should be asked to provide sufficient information and authorization for VA to obtain records from this physician.  38 C.F.R. § 3.159(c)(1) (2014).  

Further, the Board notes that the Veteran's last VA mental health examination was more than five years ago. The Court has held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This duty, however, does not require VA to provide a new medical examination due to the mere passage of time without evidence of worsening since the last VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); Snuffer v. Gober, 10 Vet. App. 400 (1997) (veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination).  Therefore, should evidence obtained through the development ordered by this remand demonstrate worsening of major depressive disorder since the September 2009 VA examination, whether via medical records, statements made by the Veteran, or other evidence, the Veteran should be scheduled for an additional VA mental health examination.

VII.  Initial Compensable Evaluation for Bilateral Hearing Loss

The Veteran asserts that he is entitled to an initial compensable evaluation for bilateral hearing loss.

The Veteran was provided with a VA audiological examination in August 2008.  As the remand of other issues on appeal involves obtaining private treatment records which may also provide support for this claim, the Board will delay adjudication of this matter until such records have been reviewed.

Additionally,  the Board notes that the Veteran's last audiological examination was more than five years ago.  As noted above, the provision of an additional VA examination may be necessitated should evidence arise which demonstrates worsening of the Veteran's hearing loss disability since the August 2008 examination.  Therefore, if the evidence demonstrates such a worsening since the August 2008 examination, the Veteran should be scheduled for an additional VA audiological examination.

VIII.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  At his September 2009 VA mental health examination, the Veteran reported that he had been laid off from his job in the past two months, and at his August 2008 and October 2009 VA spine examinations, the Veteran reported significant absenteeism due to his back pain and limited functional ability due to problems with dexterity, lifting and carrying, weakness and fatigue, and decreased strength in the upper extremities.  In May 2013, the Veteran's representative at the time filed an informal claim for individual unemployability.  The Board thus finds it necessary to remand the issue of entitlement to a TDIU to the AOJ for initial development and consideration.

Accordingly, the claims are REMANDED for the following action:

1.  Ask the Veteran to identify and provide a release form for any records of VA and/or private treatment relating to the disabilities that remain on appeal that have not yet been associated with the file, to include information regarding treatment by a chiropractor (noted at his August 2008 VA spine examination) and outpatient mental health treatment by a physician in Parkersburg (noted at his September 2009 VA mental health examination).  Obtain any VA treatment records identified.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to determine the nature and etiology of any eye disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following: 

a.  Identify any eye disabilities (unilateral or bilateral) present at any time during the appeal period (July 2008 to present).

b.  For each eye disability diagnosed, opine as to whether or not such is a refractive error or congenital or developmental defect.

i.  For each eye disability that is found to be refractive error or a congenital or developmental defect, provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability.

ii.  For each eye disability that is not found to be a refractive error and/or a congenital or developmental defect, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during or is otherwise related to any incident of service, to include a documented crush injury resulting in subconjunctival hemorrhage and edema of both eyes.

The examiner's attention is directed to an August 2001 optometry clinic report where the Veteran reported headaches and photosensitivity and was assessed with compound hypermetropic astigmatism and myopia in each eye, and was prescribed corrective lenses, and March 2005 service treatment records documenting subconjunctival edema and hemorrhages in both eyes following an incident where a car fell on and pinned the Veteran.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing part one, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer"), to provide a supplemental VA medical opinion as to the nature and etiology of any bilateral knee disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then address the following:

a.  Provide a diagnosis for any bilateral and/or unilateral knee disability present at any point during the appeal period (July 2008 to present).  

b.  For any diagnosis provided, state whether it is at least as likely as not (50 percent or greater probability) that the disability arose during, was caused by, or is otherwise etiologically related to the Veteran's military service.

* The reviewer's attention is directed to the following service treatment records: a June 2000 note documenting left knee pain for one week and assessing hamstring strain and PFS; a May 2005 separation report of medical history where the Veteran indicated that he then had or had previously had swollen and painful joints and knee trouble, providing an explanation that he has pain in both knees if standing for long periods of time; and a May 2005 report of medical assessment wherein the Veteran noted that he suffered from knee problems while on active duty for which he did not seek medical care.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing part one, refer the Veteran's claims file to an appropriate medical professional who has not previously examined the Veteran for an ankle C&P examination (hereinafter "reviewer"), to provide a supplemental VA medical opinion regarding the etiology of the Veteran's right ankle disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then provide an opinion as to whether any right ankle disability, to include bursitis, at least as likely as not (50 percent or greater probability) arose during, was caused by, or is otherwise etiologically related to the Veteran's military service.

* The reviewer's attention is directed to service treatment records including an April 2002 treatment report assessing the Veteran with right ankle sprain, grade I or II, prescribing light duty for two weeks and use of an Aircast, and noting that this was the second sprain that year and a May 2005 report of medical assessment at separation where the Veteran noted that he suffered from sprained ankle during active duty for which he did not seek medical care.  The reviewer should also consider the competent lay evidence from a fellow serviceman noting that he remembered the Veteran spraining his ankle on several occasions, and the competent lay evidence from the Veteran of continuing right ankle symptoms since service with running, prolonged walking, or standing.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing part one, schedule the Veteran for an examination with an appropriate VA medical professional to determine the current severity of his service-connected spine disabilities, including traumatic arthritis of the thoracic spine with chronic lumbar strain and degenerative disc disease of the cervical spine.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

Thereafter, the examiner should address the following for both the cervical and thoracolumbar spine.

a.  The examiner must conduct full range of motion studies and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the relevant spine segment during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  The examiner should also state whether the Veteran has any neurologic abnormalities present, including but not limited to any bowel or bladder impairment or radiculopathy, and indicate whether it is at least as likely as not (50 percent probability or greater) that any such neurologic abnormality is related to the Veteran's service-connected cervical and/or thoracolumbar disabilities.

e.  To the extent possible, the examiner should provide a retrospective opinion as to the following:

i.  For the thoracolumbar spine, the approximate additional loss of range of motion experienced during flare-ups at the time of the August 2008 VA examination.

ii.  For the cervical spine, the approximate additional loss of range of motion experienced during flare-ups and the degree at which objective evidence of painful motion began at the time of the October 2009 VA examination.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  If additional evidence associated with the claims file demonstrates worsening of the Veteran's service-connected major depressive disorder since the September 2009 VA mental health examination, schedule the Veteran for an additional examination with a psychologist or psychiatrist to assess the current severity and manifestations of his major depressive disorder in accordance with the General Rating Formula for Mental Disorders.

7.  If additional evidence associated with the claims file demonstrates worsening of the Veteran's service-connected bilateral hearing loss disability since the August 2008 VA examination, schedule the Veteran for an examination with a board-certified audiologist to ascertain the current severity and manifestations of his service-connected bilateral hearing loss, to include results of pure tone audiometry and Maryland CNC testing and evidence regarding the functional effects of the Veteran's hearing loss disability.  

8.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand and if not, implement corrective procedures.  

9.  After completing all of the above, consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, to include sending the Veteran an application for TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence, as is deemed necessary.

10.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issues of entitlement to service connection for bilateral eye disability, bilateral knee disability, and a right ankle disability, entitlement to increased initial evaluations for service-connected back disability, DDD of the cervical spine, bilateral hearing loss, and MDD, and entitlement to a TDIU in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


